1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
2
     United States of America,                         Case No. 2:14-cr-399-KJD-GWF
3
                           Plaintiff,                  [Proposed] Order Dismissing the
4                                                      Indictment as to Defendant
                vs.                                    Rachel Glaser Only
5
     Rachel Glaser,
6
                           Defendant.
7

8          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

9    government hereby dismisses the Indictment in the above-captioned case as to Defendant

10   Rachel Glaser only.

11                                                     Respectfully submitted,

12                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
13
                                                       s/ Daniel R. Schiess
14                                                     DANIEL R. SCHIESS
                                                       Assistant United States Attorney
15

16         Leave of Court is hereby granted for the filing of the above dismissal of the

17   Indictment in the above-captioned case under Rule 48(a).

18                     24th day of ___________,
           DATED this _______       September 2019.

19

20

21                                                 HONORABLE KENT J. DAWSON
                                                   UNITED STATES DISTRICT JUDGE
22

23

24

                                                  2
